Citation Nr: 0502263	
Decision Date: 02/01/05    Archive Date: 02/15/05

DOCKET NO.  04-10 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to restoration of a 20 percent rating for 
fibromyalgia.

2.  Entitlement to an increased rating for fibromyalgia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1986 to November 1993.  He served in Southwest Asia from 
August 1990 to February 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which reduced the 
veteran's service-connected disability rating for 
fibromyalgia from 20 to 10 percent.  Although the RO listed 
the issue on appeal in the November 2003 statement of the 
case as entitlement to a rating in excess of 10 percent, the 
RO addressed both the propriety of reduction and increased 
rating claim in the reasons and bases section.  Therefore, 
the Board finds the matters on appeal are more appropriately 
listed as provided on the title page of this decision.

In August 2004, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.  

The issue of entitlement to an increased rating for 
fibromyalgia is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


FINDINGS OF FACT

1.  The veteran's 20 percent rating for fibromyalgia was in 
effect for more than 5 years at the time of the November 2002 
proposal to reduce that rating.

2.  The evidence of record as to the veteran's service-
connected fibromyalgia does not demonstrate a clear 
improvement of that disability; the evidence considered as 
the basis for the reduction was less full and complete than 
the original examinations.


CONCLUSION OF LAW

Restoration of a 20 percent rating for fibromyalgia is 
warranted.  38 C.F.R. § 3.344 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board acknowledges the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. § 5100 
et seq.) on November 9, 2000.  Regulations implementing the 
VCAA have been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004).  The VCAA and the implementing 
regulations apply in the instant case; however, as the Board 
is granting the benefit sought on appeal, any failure to 
fully comply with the VCAA was not prejudicial to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

VA regulations provide that rating agencies will handle cases 
affected by change of medical findings or diagnosis so as to 
produce the greatest degree of stability of disability 
evaluations consistent with the laws and regulations 
governing VA disability compensation and pension.  It is 
essential that the entire record of examinations and the 
medical-industrial history be reviewed to ascertain whether 
the recent examination is full and complete, including all 
special examinations indicated as a result of general 
examination and the entire case history.  Examinations less 
full and complete than those on which payments were 
authorized or continued will not be used as a basis for 
reduction.  Ratings of diseases subject to temporary or 
episodic improvement will not be reduced on any one 
examination, except in those instances where all the evidence 
clearly warrants the conclusion that a sustained improvement 
has been demonstrated.  38 C.F.R. § 3.344 (2004).

In this case, as a preliminary matter the Board notes that at 
the time of the February 2003, rating decision the veteran's 
20 percent schedular rating had been in effect for over 5 
years.  The record shows service connection was established 
and the 20 percent rating assigned effective from May 6, 
1997, by a February 1998 rating decision.  Consequently, the 
provisions of 38 C.F.R. § 3.344(a) apply.  38 C.F.R. 
§ 3.344(c).

The February 1998 rating determination noted that a 20 
percent disability evaluation was warranted based upon 
examination findings of psychological factors and general 
medical disorders.  The evidence of record at the time of 
that decision included VA compensation and pension 
examination reports dated in June 1997, November 1997, and 
December 1997.  The November 1997 report noted possible 
fibromyalgia with multiple musculoskeletal symptomatic 
complaints.  The December 1997 mental disorders examination 
included a diagnosis of pain disorder associated with both 
psychological factors and a general medical condition.

A November 2002 rating decision noted a proposed reduction 
based upon VA medical records showing treatment for the 
disorder with medication, but without evidence of any actual 
complaints of myalgia other than for a right knee disorder 
that was determined to be of organic pathology unrelated to 
fibromyalgia.  VA treatment reports of record at the time of 
the November 2002 determination included reports dated in 
February 2002 and May 2002 and a September 2002 compensation 
and pension examination report providing diagnoses of 
fibromyalgia without clearly addressing the present nature of 
that disorder.  The February 2003 rating decision reduced the 
veteran's rating based upon the evidence of record at that 
time.

The Board notes that VA treatment records apparently added to 
the record in May 2003 included a November 1999 report noting 
the veteran's complaints of soreness to all of his joints.  A 
November 1999 neurology consultation report noted complaints 
of chronic polyarthralgia, chronic fatigue, and sleep 
paralysis.  The examiner's assessment was fibromyalgia and 
chronic fatigue syndrome with possible exposure to chemicals 
during the Persian Gulf War.  A March 2000 report noted an 
assessment of exacerbation of fibromyalgia in the left knee 
and a November 2000 report shows he complained of muscle 
cramps to all extremities.  In May 2002, the veteran 
complained of pain to the shoulders, hips, and knees.  The 
diagnoses included fibromyalgia.  The Board also notes the 
veteran's fibromyalgia has not been evaluated by VA 
compensation and pension examination since 1997.

Based upon the evidence of record, the Board finds the 
veteran's service-connected fibromyalgia is not demonstrated 
to have undergone a clear improvement of that disability.  
The Board further finds the evidence considered as the basis 
for the reduction was less full and complete than the 
original examinations on which payments were authorized.  
Accordingly, restoration of a 20 percent rating for 
fibromyalgia is warranted, effective from June 1, 2003, the 
date of reduction.


ORDER

A 20 percent rating for fibromyalgia is restored effective 
from June 1, 2003; to this extent the issue sought on appeal 
is granted.


REMAND

As noted above, there has been a significant recent change in 
VA law.  A review of the record indicates the veteran has not 
been adequately notified of the VCAA as it applies to his 
increased rating claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2004); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159.  A medical 
examination or medical opinion is deemed to be necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but includes competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability and indicates the claimed disability or symptoms 
may be associated with an event, injury, or disease during 
active service.  

In this case, the veteran claims his service-connected 
fibromyalgia has not improved and that the disorder affected 
his entire body.  At his personal hearing in August 2004 he 
reported present symptoms of paralysis, headaches, abdominal 
and bowel problems, and joint and muscle pain to the whole 
body.  He reported he was also presently taking medication 
for depression.  As the veteran's service-connected 
disability has not been evaluated by VA compensation and 
pension examination since 1997, the Board finds further 
development is required prior to appellate review.

Accordingly, this matter is REMANDED for the following:  

1.  The RO should ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied.  This includes notifying the 
claimant (1) of the information and 
evidence not of record that is necessary 
to substantiate this claim, (2) of the 
information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that the claimant is 
expected to provide, and (4) to request 
or tell the claimant to provide any 
evidence in his possession that pertains 
to the claim.  

2.  The veteran should be scheduled for 
an appropriate examination for an opinion 
as to the current nature and severity of 
his service-connected fibromyalgia.  The 
examiner should address the extent to 
which the disability is manifested by 
symptoms of widespread musculoskeletal 
pain and tender points (with or without 
associated fatigue, sleep disturbance, 
stiffness, paresthesia, headache, 
irritable bowel symptoms, depression, 
anxiety, or Raynaud's-like symptoms).  
The claims folder must be available to, 
and reviewed by, the examiner.  The 
examiner should reconcile any opinions 
given with the other evidence of record 
and provide a complete rationale.

3.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue remaining 
on appeal.  The RO must consider all 
applicable laws and regulations.  If the 
benefit sought remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


